DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5-12, 14-17, and 19-21 remain pending in the application.
Claims 4, 13, and 18 are cancelled. 
Claim 21 is newly added.
Claims 9-14 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 5-6, 9-12, 15-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1).
Claims 7-8, 14, and 20 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 06/30/2022 has been entered. 

Applicant’s arguments with respect to the provisional rejection of claims 1, 9, and 15 on the ground of nonstatutory double patenting have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 15.  Therefore, the rejection has been withdrawn.  

Applicant's arguments with respect to the rejection of claims 9-14 under 35 U.S.C 112(b) have been fully considered but they are not persuasive. The claims in this application appear to go beyond simply describing the  capabilities of the system in functional terms and recite an actual method operation performed as part of the system claim. Therefore the rejection is maintained. Examiner recommends that Applicant revise the language of claim 9 and simplify the following limitation: “are configured to cause the processor to perform a method of controlling resynchronization of a source database and a target database, the method comprising”.

Applicant's arguments with respect to the rejection of claims 1-3, 5-6, 9-12, 15-17, and 19 under 35 U.S.C. 102(a)(1) and claims 7-8, 14, and 20 under 35 U.S.C. 103  have been fully considered but they are not persuasive.
In response to the argument that Anderson does not teach the following limitation of claim 1: “identifying a second edit flag for a second row in the first table on the source database; determining that the second row is being edited by a database client; and temporarily skipping, based on the determining, sending the second row to the target database” because Anderson does not begin to resynch a table until after modification of the table, Examiner respectfully disagrees. Anderson specifically teaches a resynchronization process that does not prevent users from making modifications to a row of a table during the copy/alter process. In other words, the user is able to continue making changes during the resynchronization process (¶ [0027]). Additionally, Anderson teaches marking the row that is being modified during the copy/alter process as out of sync, and then returning and processing any rows that have the change indicator(¶[0027]). Therefore, Anderson teaches newly amended limitations in independent claim 1.  
In response to Applicant’s argument that Anderson does not teach the following limitation of claim 15: “determine that the first row is being edited by a database client; and temporarily skip, based on the determining, sending the first row to the target database,” Examiner respectfully disagrees for the reasons stated above in relation to claim 1.
In response to the argument that Anderson does not teach the following limitations of claim 9: “detecting, after the detecting that the connection has been restored, a second edit to a second row; incrementing, based on the detecting the second edit, a secondary edit counter for the first table, wherein the secondary edit counter reports a number of rows in the first table that have been edited after the connection was restored” because Anderson does not teach a secondary edit counter that "reports a number of rows in the first table that have been edited after the connection was restored," Examiner respectfully disagrees. Anderson teaches tracking a total number of rows that have been modified during the copy/alter process, in order to compare the total to a threshold (¶ [0027]). This total reads on a number of rows in the first table that have been edited after the connection was restored. Therefore, Anderson teaches newly amended limitations in independent claim 9.
For the reasons stated above, the rejection of claims 1-3, 5-6, 9-12, 15-17, and 19 under 35 U.S.C. 102(a)(1) and claims 7-8, 14, and 20 under 35 U.S.C. 103  is maintained.

In the interest of compact prosecution, Examiner recommends that Applicant clarify within the claims the relationship between the primary edit counter and the secondary edit counter, and the purpose of each within the system. For example, subject matter found in paragraphs 58-59 and 76-78 of Applicant’s specification, in addition to FIG. 2 and 3, show how each counter is used in the synchronization/resynchronization process. Additionally, Applicant may clarify the relationship between the secondary edit counter and a user’s modification of a row during resynchronization, as described in the portions of Applicant’s specification cited above. Incorporation of such subject matter will likely overcome the current 35 U.S.C. 102(a)(1) and 35 U.S.C.103 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.

Regarding claim 9, the claim recites “a system” comprising a “processor”, and “memory” configured to cause the processor “to perform a method” and further that the method includes “detecting”, “identifying”, “sending”, and “clearing.” This renders the scope of the claim indefinite as it is unclear when the claim would be infringed, as the claim requires a system with structural elements, but also the “cause the processor to perform the method” which indicates the method steps are also actually executed. Thus, it is unclear if the claim is infringed by the system alone existing, or infringed when the system actually performs the method. See further MPEP 2173.05(p)(II) and Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307; IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005); and Rembrandt Data Technologies, LP v. AOL, LLC, 641 F.3d 1331 (Fed. Cir. 2011). Note in Mastermine, the court drew various distinctions and comparisons in evaluating whether the claim “merely use permissible functional language to describe the capabilities of the claimed system.” However, the claims in this application appear to go beyond simply describing the capabilities of the system in functional terms and recite an actual method operation performed as part of the system claim. Thus, the scope of the claims is indefinite.
Dependent claims 10-14 are indefinite for at least the same reasons as in their parent claim 1 and do not change or rectify the scope to be definite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-12, 15-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., U.S. Patent Pub. No. 2019/0188309, published 6/20/2019 (hereinafter Anderson).

Note that Anderson qualifies as prior art under 35 U.S.C. 102(a)(1) as of the publication date 6/20/2019 which is prior to the instant application effective filing date of 6/12/2020. Further, as per MPEP 2153.01(a) the grace period inventor disclosure exception of 35 USC 102(b)(1)(A) does not apply as the inventive entities between the Anderson reference and the instant application are distinct, even though both contain Mark J. Anderson as an inventor. Specifically, as provided in MPEP 2153.01(a) when “the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” Here the inventive entity of the Anderson reference is A, B, C, D, E and the inventive entity of the instant application is A, F, G, H and it is not readily apparent from the publication that it is by the inventive entity.

	Regarding claim 1, Anderson teaches:
A method of controlling resynchronization of a source database and a target database comprising: (See Anderson [0003], [0012], and [0065] invention as a method directed to synchronization and resynchronization of mirrored source and target databases).
detecting that a connection between the source database and the target database has been restored; (See Anderson Fig. 2, 245 and [0025]-[0026] determining connection is restored as well as [0031]).
identifying, based on the detecting, a first edit flag for a first row in a first table on the source database; (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata indicator/flag).
sending, based on the identifying, the first row from the source database to the target database; (See Anderson Fig. 2, 260 and [0026] out-of-sync rows as identified by flag indicator are sent to target system to be updated. See also [0032]).
clearing, based on the sending, the first edit flag for the first row. (See Anderson Fig. 2, 270 and [0026] resetting (i.e. clearing) change indicator (i.e. flag) for row. See also [0033]).
identifying a second edit flag for a second row in the first table on the source database (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata indicator/flag. See also [0026]-[0027] counts of out-of-sync rows are maintained per table, including change occurring during resynchronization after connection is restored); 
determining that the second row is being edited by a database client (See Anderson [0027] determining row modification by client/users during resync); and 
temporarily skipping, based on the determining, sending the second row to the target database (See Anderson [0027] change manger can see that resynchronization is in process and can mark the row being further changed as out-of-sync at the time of sending the row, which skips the row and after all rows have been sent/copied “can then go back and query the table for any rows that have the [flag], and process those changed records” which is temporarily skipping such rows).

	Regarding claim 2, Anderson as applied above to claim 1 further teaches:
The method of claim 1, wherein the method further comprises: detecting, prior to the detecting that the connection has been restored, a first edit to the first row; and (See Anderson [0022]-[0023] change tracking initiated when connection is lost and tracks changes/edits to rows using metadata change indicator as a flag).
incrementing, based on the detecting the first edit, a first primary edit counter for the first table, wherein the first primary edit counter reports a number of rows in the first table that have been edited after the connection between the source database and the target database lapsed and before the connection was restored. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes incrementing the count based on the out-of-sync row being flagged/indicated as out-of-sync while connection is unavailable. See also [0029]-[0033]).

	Regarding claim 3, Anderson as applied above to claim 2 further teaches:
The method of claim 2, further comprising decrementing, based on the sending, the first primary edit counter for the first table. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes decrementing the count based on the out-of-sync row no longer being out-of-sync and the flag/indicator being cleared after sending as cited above. See also [0029]-[0033]).

Regarding claim 5, Anderson as applied above to claim 1 further teaches:
The method of claim 1, further comprising: detecting, after the detecting that the connection has been restored, a second edit to a third row; and (See Anderson [0027] determining row modification by client/users during resync, which is after the connection has been restored) incrementing, based on the detecting the second edit, a secondary edit counter for the first table, wherein the secondary edit counter reports a number of rows in the first table that have been edited after the connection was restored. (See Anderson [0027] wherein count is maintained of “changed rows” during “duration” of the copy/resync including for instance count as “2 rows” or “100 rows” as rows changed after the connection was restored during resync. Maintaining such count based on the change indicator flag inherently includes incrementing and decrementing such count based on the flag/indicator. See also [0026]).

Regarding claim 6, Anderson as applied above to claim 1 further teaches:
The method of claim 1, further comprising: selecting a second table to resynchronize; (See Anderson [0016] and [0026] wherein multiple tables exist and resync and changes are maintained and determined per table) determining that a second primary edit counter for the second table reports that no rows of the second table have been edited; and skipping, based on the determining, resynchronization of the second table. (See Anderson [0026] “determine if there are rows within the table that need synchronization” including based on a maintained “count of the number of out-of-sync rows … within the table”. This includes “if there out-of-sync rows … send them to the target.” Which teaches then if there are 0/no rows of determined changes, such sending is skipped as the sending is condition on “if there are out-of-sync rows”, which means sending is skipped when the count of such is 0).

Regarding claim 9, Anderson teaches:
A system comprising: (See Anderson [0003], [0012], and [0065] invention as a system directed to synchronization and resynchronization of mirrored source and target databases).
a processor; and (See Anderson Fig. 3, processor 302 and [0034]-[0042]).
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method of controlling resynchronization of a source database and a target database, the method comprising: (See Anderson Fig. 3, memory 304 and [0034]-[0042]).
detecting that a connection between the source database and the target database has been restored; (See Anderson Fig. 2, 245 and [0025]-[0026] determining connection is restored as well as [0031]).
identifying, based on the detecting, a first edit flag for a first row in a first table on the source database; (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata indicator/flag).
sending, based on the identifying, the first row from the source database to the target database; (See Anderson Fig. 2, 260 and [0026] out-of-sync rows as identified by flag indicator are sent to target system to be updated. See also [0032]).
clearing, based on the sending, the first edit flag for the first row (See Anderson Fig. 2, 270 and [0026] resetting (i.e. clearing) change indicator (i.e. flag) for row. See also [0033]);
detecting, after the detecting that the connection has been restored, a second edit to a second row (See Anderson [0027] determining row modification by client/users during resync, which is after the connection has been restored); 
incrementing, based on the detecting the second edit, a secondary edit counter for the first table, wherein the secondary edit counter reports a number of rows in the first table that have been edited after the connection was restored (See Anderson [0027] wherein count is maintained of “changed rows” during “duration” of the copy/resync including for instance count as “2 rows” or “100 rows” as rows changed after the connection was restored during resync. Maintaining such count based on the change indicator flag inherently includes incrementing and decrementing such count based on the flag/indicator. See also [0026]).


	Regarding claim 10, Anderson as applied above to claim 9 further teaches:
The system of claim 9, wherein the method further comprises: detecting, prior to the detecting that the connection has been restored, a first edit to the first row; and (See Anderson [0022]-[0023] change tracking initiated when connection is lost and tracks changes/edits to rows using metadata change indicator as a flag).
incrementing, based on the detecting the first edit, a first primary edit counter for the first table, wherein the first primary edit counter reports a number of rows in the first table that have been edited after the connection between the source database and the target database lapsed and before the connection was restored. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes incrementing the count based on the out-of-sync row being flagged/indicated as out-of-sync while connection is unavailable. See also [0029]-[0033]).

Regarding claim 11, Anderson as applied above to claim 10 further teaches:
The system of claim 10, wherein the method further comprises decrementing, based on the sending, the first primary edit counter for the first table. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes decrementing the count based on the out-of-sync row no longer being out-of-sync and the flag/indicator being cleared after sending as cited above. See also [0029]-[0033]).

Regarding claim 12, Anderson as applied above to claim 9 further teaches:
The system of claim 9, wherein the method further comprises: identifying a second edit flag for a third row in the first table on the source database; (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata indicator/flag. See also [0026]-[0027] counts of out-of-sync rows are maintained per table, including change occurring during resynchronization after connection is restored).
determining that the third row is being edited by a database client; (See Anderson [0027] determining row modification by client/users during resync).
and temporarily skipping, based on the determining, sending the third row to the target database. (See Anderson [0027] change manger can see that resynchronization is in process and can mark the row being further changed as out-of-sync at the time of sending the row, which skips the row and after all rows have been sent/copied “can then go back and query the table for any rows that have the [flag], and process those changed records” which is temporarily skipping such rows).

Regarding claim 15, Anderson teaches:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (See Anderson [0003], [0012], and [0065]-[0066] invention as a medium/product directed to synchronization and resynchronization of mirrored source and target databases {Note per the specification at [0087] the term “computer readable storage medium” is explicitly defined as not to be construed as including “transitory signals per se” and thus is a statutory non-transitory medium}
detect that a connection between the source database and the target database has been restored; (See Anderson Fig. 2, 245 and [0025]-[0026] determining connection is restored as well as [0031]).
 identify a first edit flag for a first row in a first table on the source database (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata); 
determine that the first row is being edited by a database client  (See Anderson [0027] determining row modification by client/users during resync); and 
temporarily skip, based on the determining, sending the first row to the target database (See Anderson [0027] change manger can see that resynchronization is in process and can mark the row being further changed as out-of-sync at the time of sending the row, which skips the row and after all rows have been sent/copied “can then go back and query the table for any rows that have the [flag], and process those changed records” which is temporarily skipping such rows).

Regarding claim 16, Anderson as applied above to claim 15 further teaches:
The computer program product of claim 15, wherein the program instructions further cause the computer to: detect, prior to the detecting that the connection has been restored, a first edit to the first row; and  (See Anderson [0022]-[0023] change tracking initiated when connection is lost and tracks changes/edits to rows using metadata change indicator as a flag).
increment, based on the detecting the first edit, a first primary edit counter for the first table, wherein the first primary edit counter reports a number of rows in the first table that have been edited after the connection between the source database and the target database lapsed and before the connection was restored. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes incrementing the count based on the out-of-sync row being flagged/indicated as out-of-sync while connection is unavailable. See also [0029]-[0033]).

Regarding claim 17, Anderson as applied above to claim 16 further teaches:
The computer program product of claim 16, wherein the program instructions further cause the computer to decrement, based on the sending, the first primary edit counter for the first table. (See [0026] count of number of out-of-sync rows is maintained within the table (i.e. per table), such a count is a counter for the table reporting a number of rows edited before connection was restored. See further [0023], determining the quantity of rows and maintaining a count inherently includes decrementing the count based on the out-of-sync row no longer being out-of-sync and the flag/indicator being cleared after sending as cited above. See also [0029]-[0033]).

Regarding claim 19, Anderson as applied above to claim 15 further teaches:
The computer program product of claim 15, wherein the program instructions further cause the computer to: detect, after the detecting that the connection has been restored, a second edit to a third row; (See Anderson [0027] determining row modification by client/users during resync, which is after the connection has been restored) and increment, based on the detecting the second edit, a secondary edit counter for the first table, wherein the secondary edit counter reports a number of rows in the first table that have been edited after the connection was restored. (See Anderson [0027] wherein count is maintained of “changed rows” during “duration” of the copy/resync including for instance count as “2 rows” or “100 rows” as rows changed after the connection was restored during resync. Maintaining such count based on the change indicator flag inherently includes incrementing and decrementing such count based on the flag/indicator. See also [0026]).

Regarding claim 21, Anderson as applied above to claim 15 further teaches:
The computer program product of claim 15, wherein the program instructions further cause the computer to: identify, based on the detecting, a second edit flag for a second row in the first table on the source database (See Anderson Fig. 2, 250 and [0026] resynchronization process identifies out-of-sync flagged rows, which is identifying edits flags for row in the table. See also [0031] identify changed rows based on identifying rows holding metadata change indicator (i.e. flag). See further [0016] tables within database and changed rows tracked as in [0023] with metadata indicator/flag); 
send, based on the identifying, the second row from the source database to the target database (See Anderson Fig. 2, 260 and [0026] out-of-sync rows as identified by flag indicator are sent to target system to be updated. See also [0032]); and 
clear, based on the sending, the second edit flag for the second row (See Anderson Fig. 2, 270 and [0026] resetting (i.e. clearing) change indicator (i.e. flag) for row. See also [0033]).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Tran et al., U.S. Patent Pub. No. 2014/0081907 (hereinafter Tran).

Regarding claim 7, Anderson in the analogous art of mirror resynchronization as applied above to claim 1 further teaches:
The method of claim 1, 
Anderson does not explicitly teach:
further comprising temporarily blocking the enforcement of unique key indexes on the target database.
However, Tran in the analogous art of handling key duplicates in row-level replication teaches:
further comprising temporarily blocking the enforcement of unique key indexes on the target database. (See Tran [0010]-[0011] and [0019] wherein target database server defers (i.e. temporarily blocks) unique key constrain checking during the actual update/replication process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Anderson. One having ordinary skill in the art would have been motivated to combine the deferred constraint checking for row-level operations as in Tran with the row-level resynchronization process as in Anderson in order to allow execution of operations that update multiple rows that were originally grouped together on a source system, but for which a target system is unaware that the constraint violation would resolve once all updated data is synchronized. See Tran [0009]-[0010].

Regarding claim 14, Anderson in the analogous art of mirror resynchronization as applied above to claim 9 further teaches:
The system of claim 9, 
Anderson does not explicitly teach:
wherein the method further comprises temporarily blocking the enforcement of unique key indexes on the target database.
However, Tran in the analogous art of handling key duplicates in row-level replication teaches:
wherein the method further comprises temporarily blocking the enforcement of unique key indexes on the target database. (See Tran [0010]-[0011] and [0019] wherein target database server defers (i.e. temporarily blocks) unique key constrain checking during the actual update/replication process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Anderson. One having ordinary skill in the art would have been motivated to combine the deferred constraint checking for row-level operations as in Tran with the row-level resynchronization process as in Anderson in order to allow execution of operations that update multiple rows that were originally grouped together on a source system, but for which a target system is unaware that the constraint violation would resolve once all updated data is synchronized. See Tran [0009]-[0010].

Regarding claim 20, Anderson in the analogous art of mirror resynchronization as applied above to claim 15 further teaches:
The computer program product of claim 15, 
Anderson does not explicitly teach:
wherein the program instructions further cause the computer to temporarily block the enforcement of unique key indexes on the target database.
However, Tran in the analogous art of handling key duplicates in row-level replication teaches:
wherein the program instructions further cause the computer to temporarily block the enforcement of unique key indexes on the target database. (See Tran [0010]-[0011] and [0019] wherein target database server defers (i.e. temporarily blocks) unique key constrain checking during the actual update/replication process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Anderson. One having ordinary skill in the art would have been motivated to combine the deferred constraint checking for row-level operations as in Tran with the row-level resynchronization process as in Anderson in order to allow execution of operations that update multiple rows that were originally grouped together on a source system, but for which a target system is unaware that the constraint violation would resolve once all updated data is synchronized. See Tran [0009]-[0010].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Becraft, et al., U.S. Patent No. 6,098,075 (hereinafter Becraft).

Regarding claim 8, Anderson in the analogous art of mirror resynchronization as applied above to claim 1 further teaches:
The method of claim 1,
Anderson does not explicitly teach:
 further comprising temporarily blocking the enforcement of referential integrity constraints on the target database.
However, Becraft in the analogous art of row at a time referential integrity checking teaches:
further comprising temporarily blocking the enforcement of referential integrity constraints on the target database. (See col. 2:29-42, col. 4:26-57, and col. 13:40-48 wherein referential integrity constraints/checking is deferred (i.e. temporarily blocked) until all rows specified are updated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tran with the teachings of Becraft. One having ordinary skill in the art would have been motivated to combine the deferred referential checking for row-level operations as in Becraft with the row-level resynchronization process as in Anderson in order to  all resynchronization of changes that eliminate rows that violate referential integrity, prior to performing the check such that the resynchronization does not fail. See Becraft col. 4:50-57.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holenstein et al. (US 2008/0109496) discusses resynchronization based on rows, including use of markers (¶[0107]-[0110]).
Ramanujam et al. (US 2003/0182327) discusses  synchronization of data shared between two devices by identifying a record in the first data store that is associated with a change counter that exceeds a maximum change counter, and updating a record in a second data store according to the identified record (¶ [0006], [0034]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        08/31/2022

/William B Partridge/Primary Examiner, Art Unit 2183